Citation Nr: 0214526	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  91-22 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypothyroidism, claimed 
as secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1945 to 
April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1990 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This matter was initially before the Board in August 1992, at 
which time the Board remanded for additional development.  In 
May 1995, June 1996, and January 2000, the Board again 
remanded the matter for additional development.  The case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1. VA has completed all required notification and development 
related to the claim.

2. Hypothyroidism was not shown in service or for many years 
thereafter, nor was it disabling to a compensable degree 
during the first post service year.

3. The veteran's hypothyroidism is not causally related to 
any in-service ionizing radiation exposure and is not 
otherwise related to active service. 


CONCLUSION OF LAW

Hypothyroidism, claimed as secondary to ionizing radiation 
exposure, was not incurred in or aggravated by active 
service; nor is it related to an injury or disease to include 
an endocrinopathy that be presumed to have been service 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309, 3.311 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the U.S. Air Force 
beginning in September 1945, and he retired in April 1970.

Enlistment examination and numerous reenlistment examinations 
during the veteran's nearly 25 years of active service 
indicate clinical evaluations of the endocrine system as 
revealing nothing abnormal.  The service treatment records 
encompassing his tenure of service document treatment for a 
variety of acute and chronic disorders, none of which include 
diagnosis or treatment for a thyroid disorder or other 
endocrinological abnormality.

A Medical Evaluation Board examination was conducted in July 
1969.  The initial report noted final diagnoses of transient 
ischemic attack, vertebral basilar system, with no treatment 
required; and low frequency hearing loss.  An August 1969 
addendum yielded additional diagnoses of radio-navicular 
arthritis of the left hand and low frequency left-sided 
sensorineural hearing loss.  

The August 1969 addendum further notes that the veteran was 
evaluated for hypothyroidism.  The addendum paragraph 
discussing hypothyroidism reads:

"This patient was evaluated for hypothyroidism 
and at the time of this dictation, his 
radioactive iodine uptake is low and his T-3 
uptake is elevated.  A PBI, TSH stimulation and 
scan are still pending.  At first appearance this 
suggests that the patient be chemically 
hypothyroid although clinically this is not the 
case.  When the thyroid results are obtained an 
addendum will be dictated."

A second August 1969 addendum, in accordance with the 
examiner's narrative, was completed.  The examiner reported 
the relevant thyroid testing was performed and was within 
normal limits, demonstrating normal stimulation of the 
thyroid gland.  On the basis of these tests, the examiner 
concluded there was no evidence to support a diagnosis of 
hypothyroidism.  The examiner opined that the veteran's 
previously abnormal thyroid tests reflected prior iodine 
loading.

Service examinations in August 1969, December 1969, and 
January 1970 continued to find no abnormalities of the 
endocrine system.  

In a February 1970 Medical Board Report, artery and spine 
disorders were documented as diagnosed.  Six days later, the 
Physical Evaluation Board recommended permanent retirement 
for the veteran, and he retired two months later. 

Associated with the service medical records is an undated, 
handwritten report from the veteran in which he detailed his 
medical problems and provided information regarding the 
treating sources for those problems.  He listed his diseases 
and injuries to include inability to bend his wrist, 
appendectomy, allergies, vascular insufficiency, left 
navicular surgery, hearing problem, hydrocele hernia, and 
tendonitis.

The claims file contains a significant amount of medical 
evidence and RO action dating to the 1970s for a variety of 
claims not presently before the Board and unrelated to the 
present claim.  The veteran is service-connected for fracture 
residuals of the navicular bone, left (major) wrist; multiple 
injury residuals of the cervical spine; lumbosacral strain; 
Osgood-Schlatter's disease; allergic rhinitis; postoperative 
residuals of left hydrocele; hiatal hernia; lower right 
septal spur; left sensorineural hearing loss; postoperative 
appendectomy; fracture of the right fifth digit; and cerebral 
vascular insufficiency, mild and basilar artery insufficiency 
with mild residual vertigo.

Examinations and treatment records from 1974 to at least 
February 1982, including reports of past medical history, 
show no complaints, findings, diagnoses, or treatment for 
hypothyroidism.

July to August 1982 treatment records note a diagnosis of 
hypothyroidism.  The July 1982 treatment note reports 
"exposure to atomic bomb tests," and the August 1982 
treatment note indicates that the hypothyroidism is "most 
likely secondary to radiation."

Results of thyroid testing in 1983 disclosed thyroid 
functioning in the low end of normal.

A VA Hospital Summary report establishes a 9-day admission in 
January 1984 for hypothyroidism, among other things.  A past 
medical history of hypothyroidism was reported.  Vascular and 
neurologic evaluations were conducted for presenting symptoms 
of cerebrovascular insufficiency, but there is no mention in 
the report of treatment or evaluation related to 
hypothyroidism.

A 1987 orthopedic treatment record notes the veteran has a 
history of hypothyroidism for which he takes Levothyroxine.  
An August 1989 treatment record documents a history of 
"ionizing rad[iation] + hypothyroid in 1950s."

In a statement dated in November 1989, the veteran raised a 
claim of entitlement to service connection for 
hypothyroidism, claimed as secondary to ionizing radiation 
exposure.  He also stated that his then current thyroid 
disease had its onset in service and that he was treated in 
service for it.

VA examination in April 1990 included no findings or 
diagnosis of hypothyroidism.  

In June 1990, the RO denied entitlement to service connection 
for hypothyroidism claimed as due to radiation exposure.

In the May 1991 substantive appeal to the Board, the veteran 
identified a competent medical opinion from an 
endocrinologist, Dr. SJCS (initials), which asserts that the 
U.S. Air Force's August 1969 evaluation of the thyroid was 
contradictory.  

In August 1992, the Board remanded the matter for additional 
development, which included obtaining a dose assessment.  

January 1993 VA records reflect a diagnosis and treatment for 
hypothyroidism.

In May 1993, the RO received a dose estimate from the Defense 
Nuclear Agency (since renamed the Defense Threat Reduction 
Agency or DTRA).  The reconstructed external dose summary 
noted total gamma radiation for exposure was 1.037 rem; the 
internal dose summary indicated exposure of 0.90 rem.

In July 1993, the RO received an advisory opinion from the 
Under Secretary of Benefits (USB).  The opinion indicated 
that hypothyroidism is not one of the radiogenic diseases 
listed in 38 C.F.R. § 3.311 and that unless there was 
evidence of a radiogenic disease in the first volume of the 
claims folder, the claim should be readjudicated locally. 

In a September 1993 letter, the veteran rebutted the findings 
of the DTRA in their May 1993 dose assessment.  He also noted 
that there are three sources of ionization, rather than one.  
In a January 1994 letter, he identified those sources as: 
1) Operation Castle in the Marshall Islands in 1954, 2) radar 
operations, and 
3) burying radioactive materials in a North African desert.

In May 1995, the Board remanded the matter for additional 
development, to include development for alternative sources 
of radiation exposure.  

In August 1995, the RO received a letter from the Armstrong 
Laboratory, Department of the Air Force.  (The Armstrong 
Laboratory is "responsible for maintaining occupational 
dosimetry data for Air Force personnel," according to DTRA's 
July 1995 letter.)  
The August 1995 letter reported negative findings in 
connection with the veteran's claimed alternative sources of 
ionizing radiation exposure.    

VA conducted a hypothyroid examination in November 1995.  
After reviewing the evidentiary record, the examiner 
estimated the onset of hypothyroidism to 1983.  Commenting on 
the initially abnormal thyroid tests in 1969, the examiner 
explained that there are many factors that can interfere with 
the results of such testing.  In retrospect, with the normal 
TSH in 1982, the results of testing in 1969 probably did not 
represent any significant thyroid function abnormalities, 
according to the examiner.

With regard to ionizing radiation, the examiner observed that 
the veteran's estimated exposure by the DTRA is significantly 
less than that expected to cause thyroid hypofunction.  The 
examiner concluded, however, that there is a reasonable 
probability that the veteran's hypothyroidism is related to 
in-service radiation exposure.  The examiner noted that, 
assuming the veteran experienced higher levels of exposure 
than estimated by DTRA, the onset of hypothyroidism 30 years 
later would be consistent with the increased incidence of 
this disability by Marshall Islands residents.

To comply with the Board's May 1995 remand, a January 1996 
addendum was completed by the November 1995 examiner, which 
addressed alternative sources of radiation exposure.  Radar 
was noted to be a source of electromagnetic radiation, rather 
than ionizing radiation, and there was no conclusive evidence 
that radar is somehow associated with hypothyroidism.  
Although Americium 241 was used (purportedly by the veteran) 
for calibration of radiologic detection instruments, the 
doses used in Americium 241 were in very limited amounts and 
were thus unlikely to cause any significant health problems, 
including hypothyroidism, according to the examiner.

In June 1996, the Board again remanded the matter for 
additional development.    




In December 1996, the RO received a letter from the DTRA.  In 
the letter, DTRA confirmed that Armstrong Laboratory is in 
fact responsible for maintaining occupational dosimetry data 
for Air Force personnel.  

DTRA also stated they were unable to authenticate the 
treatment record noting "58R's radiation 1954 registered 
with Occupational and Environmental Health Lab . . . ."

In January 2000, the Board again remanded the matter for 
additional development.

Pursuant to the Board's remand, an opinion was received in 
April 2000 from the Under Secretary for Health (USH) 
concerning the relationship between the veteran's 
hypothyroidism and exposure to radiation in service.  The 
opinion noted the estimated dose findings of the DTRA, 
external gamma of 1.037 rem with an upper bound of 1.25 rem; 
internal dose to the thyroid of 0.90 rem.  

Citing a research report, the USH opined that the DTRA 
methodology probably tended to overestimate doses.  The USH 
then opined that the probability of harm in most individuals 
at doses of less than 10 rem is close to zero.  Lastly, the 
USH advised that it is unlikely that the veteran's 
hypothyroidism can be attributed to ionizing radiation in 
service, such that there is no reasonable possibility that 
the veteran's disability was the result of radiation 
exposure.

An undated note from Dr. SJCS to Dr. W reports the veteran 
has hypothyroidism, as evidenced by a T-4 count of 3.5 (4.5 
to 11.5 is normal), and the hypothyroidism was considered 
most likely related to radiation exposure in the past.


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).



The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97). 

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.309(d) (2001).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2001).  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (2001) when it is established that the disease 
diagnosed after discharge was otherwise incurred during 
active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  Effective March 26, 2002, recent regulatory 
amendment added several new diseases to this list.  See 67 
Fed. Reg. 3612, 3616 (January 25, 2002).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).



38 C.F.R. § 3.311 essentially states that, in all claims in 
which it is established that a radiogenic disease first 
became manifest after service, and it is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  

In addition, subsection 3.311(b)(4) provides that, even if 
the claimed disease is not one that is already recognized as 
radiogenic under subsection 3.311(b)(2), the claim will still 
be considered, or developed, pursuant to 38 C.F.R. § 3.311 if 
the veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).



Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  Precedent opinions of 
the chief legal officer of the Department, and regulations of 
the Department, are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 1991).  In this regard, the Board notes that 
VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment. 

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA's duty to notify has been fulfilled in the instant case.  
Here, the RO sent a VCAA development letter in November 2001, 
which generally explained the VCAA and specifically set forth 
what development was the responsibility of the veteran and 
what development was within VA's duty to assist.  As such, 
the veteran was kept apprised of what he must show to prevail 
in his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The Board notes that the VCAA made no change in the statutory 
or regulatory criteria that govern radiation and service 
connection claims.  

The June 1990 rating decision; the February 1991 SOC; the 
supplemental statements of the case (SSOCs) dated in August 
1993, March 1996, June 1999, and August 1999; and the Board 
remand orders dated in August 1992, May 1995, June 1996, and 
January 2000 also served to notify the veteran of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.

For instance, the veteran has been afforded the opportunity 
to present information and arguments in favor of his claim, 
and he and his representative have in fact done so, to 
include the submission of evidence and arguments through 
August 2002.

The claims file shows that the RO has made reasonable efforts 
to obtain all identified relevant evidence and has received 
either the requested evidence or a negative response from 
medical providers.  The service medical records are in the 
claims file.

The Board has concluded that no further development of the 
claim is required under 38 C.F.R. § 3.311.  As evidenced by 
the Board remands of record, the case has been fully 
developed with due consideration of the requirements found at 
38 C.F.R. § 3.311.  The record now contains a dose assessment 
as well as advisory opinions from the USB and the USH.


The USH advisory opinion shows that the evidence was reviewed 
in its entirety, and the Board notes that the USH is not 
required to specifically refer to the factors listed in 
38 C.F.R. § 3.311(e) in making a determination.  See Hilkert 
v. West, 12 Vet. App. 149, 150 (1999).  

A remand to obtain another opinion from the USH is not 
necessary.  See Stone v. Gober, 14 Vet. App. 116, 120 (2000).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation and the 
implementing regulations have been completed in full.

Furthermore, the current appeal has been pending for over ten 
years, during which multiple SSOCs and Board remands were 
issued.  Since at least September 1993, the veteran has 
expressed his desire that a decision be rendered in this 
matter without further delay.  

Lastly, this is not a case in which the VCAA has been applied 
in the first instance.  In June 2002, when the RO last 
readjudicated the claim, the SSOC set forth the law and 
regulations brought about by the VCAA.


Service Connection Based on Radiation Exposure

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).  

VA has established special procedures to follow for those 
veterans seeking compensation for diseases related to 
exposure to radiation in service.  See Hilkert v. West, 
11 Vet. App. 200 (1998); Wandel v. West, 11 Vet. App. 200 
(1998).

In this regard, the Board notes that it has been determined 
that the veteran was exposed to ionizing radiation; has been 
diagnosed with a radiogenic disease (in accordance with 
38 C.F.R. § 3.311(b)(4)); and a dose assessment was provided.  

The record shows that the RO requested dose information from 
the DTRA, which found that the maximum possible dose the 
veteran could have been exposed to was approximately one rem 
externally and less than one rem internally.  A medical 
opinion also was obtained from the USH, and the case was 
referred to the USB for further consideration pursuant to 
38 C.F.R. § 3.311. 

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim as to its 
consideration and development under 38 C.F.R. § 3.311.

Notwithstanding that the veteran was exposed to ionizing 
radiation and that he submitted competent medical evidence 
that hypothyroidism is a radiogenic disease, the probative 
evidence does not establish any causal relationship between 
in-service radiation exposure and current hypothyroidism.

The limited medical evidence in favor of the claim lacks 
probative value.  The evidentiary record contains several 
brief notations from treating sources to the effect that the 
veteran's hypothyroidism was, for example, "most likely 
secondary to radiation."  These opinions, however, appear to 
rely solely on the unenhanced reports from the veteran 
regarding the level of in-service radiation exposure he 
received.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  For 
this reason, the Board finds no probative value in these 
statements.

Additionally, these conclusory statements fail to accompany 
any supporting rationale, and there is no indication that 
these treating sources were privy to necessary information, 
such as the dose estimate, that would lend some level of 
probative value to their assessments, which are essentially 
speculative without such information.  See Gabrielson v. 
Brown, 7 Vet. App. 36 (1994); Sklar v. Brown, 5 Vet. App. 140 
(1993); Bostain v. West, 11 Vet. App. 124 (1998).

The November 1995 VA examination report concludes with an 
opinion that there is a reasonable probability that the 
veteran's hypothyroidism is related to in-service radiation 
exposure.  The Board accords no probative weight to this 
opinion, as it is based on the veteran's unsupported 
statements of radiation exposure rather than the dose 
estimate provided by the DTRA.  To be sure, the examiner 
noted that the veteran's estimated exposure by the DTRA is 
significantly less than expected to cause thyroid 
hypofunction.  See Leshore, supra; Gabrielson, supra.

Aside from the evidence discussed immediately above, the 
remainder of the competent medical evidence is highly 
probative against in-service radiation exposure as the cause 
of hypothyroidism.  Advisory opinions from both the USB and 
the USH have interpreted the dose estimate as reflecting a  
level of exposure inadequate to cause the claimed disability.  
It is also noteworthy that the thorough opinion of the USH 
suggested the DTRA methodology likely overestimated the dose 
estimate, which is already approximately ten times less than 
what was deemed harmful in cited studies.

The Board notes that it has also developed and considered the 
radiation claim in connection with the veteran's report of 
alternative sources of ionizing radiation exposure unrelated 
to nuclear weapons testing.  In this regard, the competent 
evidence, including the assessment from the Armstrong 
Laboratory, reflects no relevant source of ionizing radiation 
other than that related to the nuclear weapons testing known 
as Operation Castle. 

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection under 38 C.F.R. 
§ 3.311.  Davis v. Brown, 10 Vet. App. 209 (1997); Rucker, 
10 Vet. App. at 71.

The veteran's own opinions and statements linking his 
hypothyroidism to in-service radiation exposure are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hypothyroidism is related to a disease or injury 
incurred during service, including radiation exposure.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  


Direct Service Connection

The Board again notes that service connection may be granted 
on a direct basis under 38 C.F.R. § 3.303.  Combee, supra.  

Additionally in this case, direct service connection may also 
be established on a presumptive basis under section 3.309(a) 
for endocrinopathies if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137;  38 C.F.R. §§ 3.307, 3.309.

First, the probative evidence establishes that hypothyroidism 
or any other endocrinological disease did not first manifest 
itself to a compensable degree during the first post-service 
year.

There are no medical records diagnosing this impairment 
within one year of the veteran's discharge.  In fact, the 
competent medical evidence establishes that it was not first 
diagnosed until 1982 or 1983.  Moreover, there is no 
competent evidence of treatment in the first post-service 
year in the form of continuous medication required for 
control, which would demonstrate a minimum compensable 
evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.  
Accordingly, presumptive service connection under section 
3.309(a) is not warranted.

Second, the probative evidence establishes that 
hypothyroidism was not incurred during service or is 
otherwise related to service, to include as secondary to 
radiation exposure. 

The veteran has argued that his hypothyroidism first 
presented in service.  Indeed, the service medical records 
from 1969 indicate some abnormal findings on testing, but 
further testing, as well as the separation examination, were 
negative for any endocrinological abnormalities.  
Interpretation of the abnormality by a VA examiner years 
later also noted the likelihood of an initially false reading 
by service physicians.  As noted above, post-service medical 
records do not document a diagnosis of hypothyroidism until 
many years after discharge.  

Dr. SJCS opined that the service examiner's 1969 conclusion 
was contradictory.  As there were no findings in three 
subsequent examinations all within months of the initial 
thyroid examination, and given the opinion of the November 
1995 examiner - who emphasized that competent confirmatory 
testing in 1969 found no abnormalities - Dr. SJCS's opinion 
is given considerably less comparable weight.

In this case, there is no competent and probative evidence 
linking hypothyroidism to service, including his claimed in-
service radiation exposure or any other in-service event.

The veteran's own belief that he had hypothyroidism in 
service cannot be considered competent evidence.  Espiritu, 
supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection, including as secondary to 
radiation exposure.  38 C.F.R. § 3.102; See Gilbert, supra.


ORDER

Entitlement to service connection for hypothyroidism, claimed 
as secondary to ionizing radiation, is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

